Citation Nr: 1813540	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. A Notice of Disagreement (NOD) was filed in April 2013. A Statement of the Case (SOC) was issued in June 2014. A substantive appeal (VA Form-9) was filed in June 2014.

In November 2017, the Veteran testified at a personal hearing at the Nashville RO before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

The record evidence establishes that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation, as least for the period from January 1, 2013.






CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to the claim. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VA Gen. Coun. Prec. 57 Fed. Reg.         49, 747, #16-92 (1992).

Factual Background and Analysis

The Veteran contends that he is unemployable due to his service-connected disabilities, specifically, his service-connected diabetic peripheral neuropathy of the upper and lower extremities. The Veteran worked in landscaping (cutting grass) for 10 months out of the year from January 2, 2013 until October 2017 when the Veteran sustained a heart attack. The Veteran claimed that his physician encouraged him to "quit",  "slow down" and "rest" after the heart attack.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.17(a). 

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2017).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Here, the Veteran is service-connected for coronary artery disease, rated as 60 percent disabling; diabetes mellitus, type II with erectile dysfunction, rated as 20 percent disabling; diabetic peripheral neuropathy, left upper extremity, rated as 10 percent disabling; diabetic peripheral neuropathy, right upper extremity, rated as 10 percent disabling; diabetic peripheral neuropathy, left lower extremity, rated as 10 percent disabling; diabetic peripheral neuropathy, right lower extremity, rated as 10 percent disabling; and residual scar associated with coronary artery disease which is noncompensable.  The Veteran also receives Special Monthly Compensation for loss of use of a creative organ. The Veteran has a combined disability rating of 80 percent. As such, the Veteran meets the threshold criteria for a TDIU. See 38 C.F.R. §§ 4.16(a). The remaining inquiries are whether the Veteran's part-time employment was marginal and whether he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.
 
Medical treatment records document the Veteran's complaints that he is unemployable due to symptoms of his service-connected peripheral neuropathy of the lower and upper extremities. In October 2012, the Veteran filed an Application for Increased Compensation Based on Unemployablity. The Veteran claimed that he became too disabled to work in October 2007. The Veteran was employed as a utility worker for Cytec Industries from October 1975 to June 2005. The Veteran earned $3,500 per month. The Veteran completed high school, has applied for positions since retiring, but has not secured gainful employment since January 1, 2013. 

During the November 2017 hearing, The Veteran testified that he planned to retire from Cytec Industries in October 2005, but do to his inability to work outdoors in cold weather, he retired in June 2005. The Veteran testified that he then worked as a crossing guarding for the Columbia Police Department from July 2005 to January 2013. The Veteran earned $440 per month. To supplement his income, the Veteran also did landscaping work (cut lawns) for 10 months out of the year, earning about $800 per month.  The Veteran's combined annual income was approximately $12,300, above the Federal poverty threshold. The Veteran claimed that he is used to working outdoors and that he is unable to handle a job due to his service-connected disabilities. The Veteran contended that after he retired from the Columbia Police Department in January 2013, he continued cutting lawns until his October 2017 heart attack. 

The March 2013 VA examiner opined that the Veteran's service-connected diabetic neuropathy rendered the Veteran unable to secure substantially gainful employment. According to the examiner, the Veteran had increased pain, numbness and tingling in his hands and feet while working outside as school crossing guard.

The Veteran is currently unemployed. The Veteran worked approximately 10 months a year and earned $200 a month with an estimated annual income of $2,000.00. The Veteran's annual income did not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16 (a)(2017). In Faust v. W., 13 Vet. App. 342 (Feb. 2000), the Court of Appeals for Veterans Claims (Court), found that 38 C.F.R. § 4.16(a) "does not define what 'substantially gainful employment' is;' [however], it does provide that 'marginal employment' is not substantially gainful employment and thus implies that employment that is more than marginal may be considered to be 'substantially gainful employment'". See Moore (Robert) v. Derwinski, 1 Vet . App. 356, 358 ("the ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). As such, the Veteran's employment cutting lawns is considered marginal.  

The Board finds that a preponderance of the evidence establishes that a TDIU is warranted at least for the period from January 1, 2013, and the appeal is granted. 


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, at least for the period from January 1, 2013, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


